Citation Nr: 1729515	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-31 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to January 7, 2008, and in excess of 60 percent from that date forward for asthma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran filed for disability compensation for asthma in October 2008, within one year of separation from service.  In September 2009, the RO granted service connection at 30 percent from October 27, 2007, the day after the Veteran's separation from active duty.  The Veteran appealed the rating decision, and in May 2015 the Board remanded the claim to the RO for further development.  In November 2015, the RO granted an increased rating of 60 percent effective from January 7, 2008.  The Veteran has not indicated he is satisfied with the disability evaluations assigned and the issue remains on appeal.  

In a separate RO decision, the Veteran was granted a total disability rating based on individual unemployability due to other service-connected disabilities (TDIU) from October 28, 2009.


FINDING OF FACT

The Veteran failed, without good cause, to report for VA examinations scheduled on November 12, 2015, and August 23, 2016; such examinations were necessary to evaluate the service connected asthma. 


CONCLUSION OF LAW

The claim for an initial disability rating in excess of 30 percent prior to January 7, 2008, and in excess of 60 percent from that date forward for asthma lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (b) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

In the current case, as discussed below, the Veteran's claim is being denied based on a failure to appear for a required VA examination.  As such the claim is being denied as a matter of law.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  As discussed below, the Veteran was provided with proper notice of the scheduled examinations.  No further duty to assist is required under the current circumstances.  

II.  Failure to Report for a VA Examination

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. 
§ 3.655(c) applies to running awards, when the issue is continuing entitlement. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).  
38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

The Veteran's claim for an initial disability rating is a claim for an increased rating evaluation; that is, it is not an original compensation claim, and the disposition of the claim is entirely dependent upon the severity levels of disabilities which have already been service connected.  Therefore, the provisions of 38 C.F.R. § 3.655(b) govern the issue and they dictate that the reopened claim and the claim for increase shall be denied if the Veteran fails to report for a scheduled examination.

The Board concludes that the Veteran was properly notified of the scheduled examination.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Administrative records on file indicate that proper notice was provided.  The notifications were sent by U.S. Mail and were not returned as undeliverable.  The Veteran has been informed in a May 2017 the SSOC that he did not report for scheduled examinations and that his claim was being denied on that basis.  

The Veteran has not provided any explanation for his failure to appear for the scheduled VA examinations.  No good cause is shown for his failure to appear.  As the Veteran failed to report for an examination scheduled for his claim and he has not shown good cause for failing to appear, denial of an initial increased rating for asthma based on the application of 38 C.F.R. § 3.655(b) is warranted.


ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to January 7, 2008, and in excess of 60 percent from that date forward for asthma is denied.





____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


